             Case 1:20-cr-00018-RMB Document 46
                                             45 Filed 06/09/21 Page 1 of 1




                                                   June 9, 2021


The Honorable Richard M. Berman                             Extension granted on consent.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonatan Correa
                    20 CR 18 (RMB)
                                                                6/9/2021
Dear Judge Berman:

       By this letter motion I respectfully request that the Court adjourn Mr. Correa’s surrender
date from June 15 to July 2, 2021. Assistant United States Attorney Andrew Chan and U. S.
Probation Officer John Gabrielson inform me that they do not oppose this request. In addition,
Tammy Jones, the Office Support Specialist at the facility, indicated via email the amenability of the
confinement center to receiving Mr. Correa on July 2, provided that the Court approves it.

        Currently, the community confinement center where Mr. Correa will surrender has a
mandatory two-week isolation protocol in place, meaning that Mr. Correa will be in custodial
isolation for the first two weeks of his 90 day confinement period. He will not be permitted to leave
his cell, let alone continue working during daytime hours as the Court contemplated when it
imposed sentence in this case last month. This protocol is mandatory even though, as the Court
knows, Mr. Correa has already contracted and recovered from COVID-19.

       However that isolation protocol is being terminated effective July 1, 2021. Accordingly it is
my respectful request that the Court adjourn Mr. Correa’s surrender date by approximately two
weeks, from June 15 to July 2, 2021.

       I thank the Court for its consideration and attention.


                                            Sincerely,



                                            David Wikstrom
